In his motion for rehearing appellant earnestly insists that this court erred in holding that it was proper for the trial court to permit the State to show by G. H. Holley that the appellant said to him: "He said that old man had about $80.00 on him that he wanted to get, and I told him I did not cater to that kind of business. I told him I didn't have any knockout drops. * * * He said that if he couldn't get the money any other way, he was going to knock him in the head. * * * He said he was just out of jail and had to have some money."
Appellant's objection to the above testimony was that it was immaterial and prejudicial. It was a statement which appellant had made to Holley showing his intention to obtain some money from the deceased, and it showed clearly that appellant intended to get the money even if he had to knock the old man (deceased) in the head. The old man was subsequently found knocked in the head and part of his personal property was found in possession of the appellant. We think this testimony was clearly admissible as tending to connect the appellant with the commission of the offense.
Appellant also contends that this court erred in holding that the introduction of the billfold in evidence was not error. It had been identified by the wife of the deceased as his property. The appellant admitted that he had thrown it away near a culvert in the road and the officers found it there after having *Page 460 
received such information from the appellant. The wife of the deceased upon being handed the billfold, inspected the same in the presence of the jury and took therefrom a photograph of the deceased's baby by which she positively identified the billfold as belonging to the deceased. She also identified a watch and chain and the hat and trousers found in the possession of the appellant as belonging to her deceased husband. All of this was admissible as tending to connect the appellant directly with the commission of the offense with which he was charged.
The extreme penalty having been assessed, the entire record has been carefully reviewed in the light of the appellant's motion for rehearing, and we are of the opinion that the case was properly decided on the original hearing.
The motion for rehearing is overruled.
Overruled.